Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-5 and 6-10 are pending. Claims 1-5 and 6-10 are under examination.

Withdrawn/Modified rejections
Applicant's amendments and arguments filed 06/07/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 103(a) rejection of claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘576 (USPGPub 2016/0137576), ‘179 (USPGPub 2008/0021179, Published 01-2008), ‘491 (USPGPub 2013/0184491, Published 07-2013) and Chemspeed (pages 1-6, Published 08-2017) in the non-final mailed 03/10/2022 has been modified to address the claim amendments.
The ODP rejections involving copending Applications ‘808 (16/483,808), ‘675 (16/482,675), ‘667 (16/334,667), ‘659 (16/334,659), ‘654 (16/334,654), ‘642 (16/334,642), ‘535 (16/265,535), ‘595 (16/193,595) have been modified to address the claim amendments.
The following modified 103(a) rejection and the eight modified ODP rejections constitute the complete set of rejections and/or objections presently being applied to the instant application. The modifications were necessitated by amendment.

Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘576 (USPGPub 2016/0137576), ‘179 (USPGPub 2008/0021179, Published 01-2008), ‘491 (USPGPub 2013/0184491, Published 07-2013) and Chemspeed (pages 1-6, Published 08-2017).
Interpretation of Claims

    PNG
    media_image1.png
    166
    783
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    127
    796
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    128
    794
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    134
    802
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    135
    789
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    130
    793
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    307
    808
    media_image7.png
    Greyscale

	
The limitation of claim 10, wherein the space time yield is held within ±40%, is interpreted to occur when the acetic acid production volume is reduced down to a range of from 30 to 90%. 
The limitation of claim 10, wherein the reduction of the acetic acid production volume, is interpreted to occur when a parallel reactor is shut down.
For example, the instant specification describes the reduction of the acetic acid production as being attributed to (par. 57) the reduction of the number of reactors. 
	Therefore, it appears a parallel reactor shut down causes the space time yield to be held within ±40% because the acetic acid production volume is reduced down to a range of from 30 to 90% upon the shutdown of a parallel reactor.
Concerning the word switchover in claim 1, this switchover is being interpreted to mean a reactor being shut down or started up. See paragraph 27 in the specification, wherein the specification recites “the acetic acid production volume may be reduced typically by reducing the amount of the starting material methanol and the starting material carbon monoxide individually to half in the entire process, and operating only one of the reactors 1A and 1B (half load). The switchover to one-reactor operation…enables efficient operation”.
Concerning the conditions (i) to (vii) in claim 1, these conditions are interpreted to occur when at least one parallel reactor is shut down. For example, paragraph 46 of the specification recites the variation in the metal catalyst falls within ±50%, after the switchover (shutdown) of a parallel reactor. 
Alternatively, the conditions (i) to (vii) are interpreted to occur with use of the reactors over time and/or adjustment of the reaction parameters. For example, paragraph 51 details the variation in reaction rate can be affected by catalyst concentration. Thus, upon catalytic degradation, which would necessarily occur over time, the catalyst concentration would necessarily drop as well as the reaction rate. Additionally, paragraph 51 recites “the reaction rate can be adjusted by appropriately selecting or determining one or more parameters selected from temperature…”  
Concerning the conditions (viii) to (x) in claim 9, these conditions are interpreted to occur when a parallel reactor is shut down. For example, paragraph 82 of the specification details a switchover (a parallel reactor shutdown) results in a variation in liquid level in the reactor 1A falling within ±20%.
Concerning claims 7 and 8 and the liquid volume in the evaporator and decanter respectively being 1 to 100 parts by volume per 100 parts by volume of the liquid volume in the parallel reactors, these limitations are interpreted to occur when a parallel rector is shutdown.
Alternatively, the limitations of claims 7 and 8 are interpreted to occur when parallel evaporators and decanters are disposed in parallel and coupled to their respective reactors. This interpretation is gleaned from paragraph 18 of the specification. Wherein the specification recites “in the light ends-removing step, a liquid volume in the decanter is 1 to 100 parts by volume per 100 parts by volume of the total liquid volume in the parallel reactors, where, when the decanter includes two or more decanters disposed in parallel,”.  
  
Scope of the Prior Art
576 teach the process to prepare acetic acid (Par. 141, Example 1).

    PNG
    media_image8.png
    206
    667
    media_image8.png
    Greyscale

	Concerning the methanol, carbon monoxide and the catalyst system that includes acetic acid, 576 teach the following (par. 60).

    PNG
    media_image9.png
    213
    665
    media_image9.png
    Greyscale

	Concerning the continuous system, 576 teach “continuously carbonylating…” (p. 2, par. 10).
	Concerning the evaporation step, a vapor stream, a residue stream, a light ends-removing step by distillation of the vapor stream into an overhead and an acetic acid rich stream, and subjecting the overhead stream to condensation into a liquid-liquid decantor to give an aqueous phase and an organic phase, these limitations are addressed by Figure 2 of reference 576 (See Figure 2 below). For example:
1) the evaporation step is item 110 in Fig. 2; and 
2)  a vapor stream is item 112 in Fig. 2; and
3) a residue stream is item 111 in Fig. 2; and
4) a light ends-removing step by distillation of the vapor stream into an overhead and an acetic acid rich stream are items 120, 122, and 124 in Fig. 2; and 
5) subjecting the overhead stream to condensation into a liquid-liquid decantor are items 122 and 140 in Fig. 2; and
6) to give an aqueous phase and an organic phase are items 141 and 142 in Fig. 2.

    PNG
    media_image10.png
    836
    1116
    media_image10.png
    Greyscale

Concerning the acetaldehyde, 576 teach the acetaldehyde is in the heavy phase which comes from the condensed overhead vapor stream (par. 93). 
	Concerning the reaction temperature of 170C or higher in claims 5 and 9, 576 teach an overlapping temperature range of 150 to 250C (par. 52).
Concerning the iodide salt in claim 5, 576 teach the catalyst rhodium and iodide salt (par. 52).
 
Ascertaining the Difference
	576 does not teach two or more reactors disposed in parallel, two or more evaporators disposed in parallel being coupled respectively to the two or more parallel reactors, two or more distillation columns disposed in parallel and coupled respectively to the two or more parallel evaporators, an acetic acid production volume is increased or decreased by increasing or decreasing the number of reactors in operation, of the two or more parallel reactors, the conditions (i) to (vii) in claim 1, the conditions (i) to (vii) in claim 1 being met between before and after switchover to increase or decrease in number of reactors in operation, a liquid volume in the evaporator is 1 to 100 parts by volume per 100 parts by volume of the total liquid volume in the parallel reactors, a liquid volume in the decanter is 1 to 100 parts by volume per 100 parts by volume of the total liquid volume in the parallel reactors, the conditions (viii) to (x) in claim 9, wherein a variation in acetic acid space time yield in the carbonylation step is held within ±40% when acetic acid production volume is reduced down to a range of from 30 to 90%, nor the acetic acid production volume is reduced by decreasing the number of reactors in operation. 
Secondary Reference
	179 and Chemspeed are brought in to show carbonylation reactions are known to be run in parallel. For example, 179 teach parallel process streams of catalytic reactors (p. 4, right column par. 48). 179 goes on to teach carbonylation reactions (par. 58). Chemspeed teaches parallel synthesis and work-up of small molecules (p. 1). Chemspeed goes on to teach carbonylation (p. 2).
	Further teachings of 179 are as follows. 179 teach catalytic degradation occurs in reactions (par. 1-8). 179 teach motivation to utilize parallel systems involving reactors to ensure not all of the chemical reactor series are shut down during cleaning or maintenance (p. 4, right column par. 48).
	491 teach major challenges of production of acetic acid from the carbonylation of alcohols being slower reaction rates, interruption in unit operations and/or complete reactor shutdowns from catalytic inactivation or catalyst crystallization (par. 23).
	The above teachings render 179, Chemspeed and 491 analogous art to the invention.
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 576, 179, Chemspeed and 491 to arrive at the instant invention with a reasonable expectation of success. 
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized parallel reactor systems of the reactor system taught by 576 (Figure 2). The ordinary artisan would have done so with a reasonable expectation of success because Chemspeed teaches carbonylation reactions can be conducted in parallel (p. 1-2). Including the synthesis and work-up of the small molecules (Chemspeed, p. 1). 
Additionally, the ordinary artisan being aware that shutdowns (491, par. 23), maintenance and cleaning of reactor systems (179, par. 48) occur, would have designed the carbonylation reactions taught by 576 (Figure 2) to include parallel reactors with individually associated coupled evaporators, distillation columns, decanters and any other equipment needed to produce the acetic acid taught by 576 (figure 2). 
The ordinary artisan would have been motivated to do so to ensure the entire carbonylation process is not shut down (179, par. 48 and 491, par. 23) when catalyst deactivation, crystallization, cleaning and/or maintenance occurs. 
In doing so, the ordinary artisan would have arrived at the instant invention of two or more reactors disposed in parallel, coupled to their respective evaporators and/or decanters and/or distillation columns and any other equipment needed to produce acetic acid.
As set forth above in the interpretation of the claims 7 and 8, the limitations of a claims 7 and 8 would have been met upon the utilization of two or more reactors disposed in parallel, coupled to their respective evaporators and/or decanters and/or distillation columns 
Upon a shutdown of a reactor (491, par. 23) the conditions/limitations of claims 1, 7-9 and 10 would have been met, per the interpretation of the claims set forth above. 
Alternatively, due to the combinational teachings of the prior art being substantially identical to the method steps of the invention, the deficiencies of reference 147 would have been met. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The above argued combinational teachings of 576, 179, Chemspeed and 491, direct the ordinary artisan to produce acetic acid, via parallel systems of reactors, evaporators, distillers and decanters wherein a switchover occurs. 
Upon practicing the above argued combinational teachings and arriving at the substantially identical method steps, the ordinary artisan would have arrived at a substantially identical product. The product being the conditions/limitations of claims 1-4 and 6-10.
Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. 
Applicant argues:
The claimed invention has an objective of providing an improved method that enables smooth reduction and /or increase of acetic acid production with easy operation, but also enables industrially efficient, stable production of acetic acid with maintained quality, even when the acetic acid production volume is changed (see paragraph [0009] of the present specification).
Examiner’s response:
Concerning any improved methods, these improvements would have been achieved upon shutting down of a parallel reactor. The purported improvement, caused by the method steps of claim 1, would necessarily occur upon satisfying the limitations of claim 1. Due to the limitations of claim 1 being met, as argued in the non-final mailed 03/10/2022, the improvements would have occurred.

Applicant argues:
Applicant writes the interpretation of conditions (i) to (vii) being met upon shutting down a parallel reactor is not appropriate.
Applicant goes on to write “here, the present invention is characterized by employing two or more reactors disposed in parallel, during operation with increase or decrease in number of reactors in operation, and at the same time by adjusting to satisfy the conditions (i) to (vii). 
Applicant further explains that even if a POSA somehow knew about the teachings of US '179 and Chemspeed, that POSA would still not know whether conditions (i) to (vii) occur, and would not conceive of them.

Examiner’s response:
The claims are not directed to an adjustment to satisfy the conditions. Applicant is therefore arguing limitations not present in the claims. 
Concerning the interpretation, this is deemed to be correct. For example, condition (i) of claim 1 requires a variation in the metal catalyst and iodide concentration in the reactor, falls within ±50%. This range encompasses 50 to 100 to 150%. The reactor/s that were not shut down would be at 100% concentration. 
Concerning the POSA not knowing the occurrence and/or conceiving of the conditions (i) to (vii), the POSA knew of parallel reactors and the shutting down thereof. See pages 9-10 of the office action mailed 03/10/2022. Upon the shutdown of a reactor, conditions (i) to (vii) would have been met as argued above. Therefore, the combination of US '576, US '179, US '491 and Chemspeed does not fail to disclose or suggest each and every element of the pending claims.

Applicant argues:
The Examiner fails to provide any proper reason, rationale, or motivation as to why the POSA would modify US '576 with the teachings in US '179, US '491 and/or Chemspeed. Without such a reason, rationale, or motivation, a conclusion of obviousness cannot be supported.

Examiner’s response:
The office action mailed 03/10/2022 supplies a rationale for modifying 576 with the secondary references. See the office action mailed 03/10/2022 pages 10-11 under the section labeled obviousness. Therefore a conclusion of obviousness was supported.

Applicant argues:
Applicant argues further, regarding a scientific or technical reason, rationale, or motivation, the objectives amongst the references and/or with the present invention are different. While the production of acetic acid is a generic goal, how that production is achieved is quite different. For instance, US '491 focuses on catalyst stability by maintaining a certain concentration of one or more dissymmetric phosphonium salts to the reaction medium. See, e.g., paragraph [0012] of US '491. In contrast, US '576 focuses on using a rhodium catalyst, a metal-exchanged ion exchange resin, and adjusting or maintaining a specific reaction temperature, hydrogen partial pressure, and a butyl acetate concentration in the acetic acid product. See, e.g., its claim 1 on page 17; the Abstract. The POSA would not simply add another parallel reactor without considering all of these variables and complexities, and how incorporating any further structure would affect the reactions in all other vessels, etc. While the Office Action states that Chemspeed teaches carbonylation reactions can be conducted in parallel (Office Action, page 10), there are significantly scientific, complex considerations in doing so.

Examiner’s response:
It appears applicant is arguing references 491 and 576 do not teach overlapping subject matter. This is incorrect, 576 teach phosphonium salts being utilized (par. 49).
Concerning the variables and complexities needed to be considered prior to adding a parallel reactor, it was argued that the prior art taught parallel processes in carbonylation reactions. 



Applicant argues:
Applicant argues a claimed combination cannot change the principle of operation of the primary reference or render the reference unsatisfactory for its intended purpose. See M.P.E.P. §§ 2143.01(V) and 2143.01(VI).

Examiner’s response:
It appears the applicant is arguing the addition of parallel reactors and/or systems involved in carbonylation reactions would change the principle of operation of the primary reference. Without evidence, this change in principle is not substantiated.

Applicant argues:
Thus, the above reasons as why the POSA would not combine US '576 with the other references apply to claim 10 as well.

Examiner’s response:
The examiner has addressed the reasons for combining the other references to 576.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, and 7 of copending Application No. ‘808 (16/483,808) in view of ‘576 (USPGPub 2016/0137576), ‘179 (USPGPub 2008/0021179, Published 01-2008), ‘491 (USPGPub 2013/0184491, Published 07-2013) and Chemspeed (pages 1-6, Published 08-2017).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 808 claims the following.

    PNG
    media_image11.png
    166
    634
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    130
    632
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    51
    641
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    167
    802
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    160
    794
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    193
    784
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    76
    629
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    62
    793
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    198
    790
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    199
    801
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    95
    791
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    235
    799
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    136
    801
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    201
    797
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    158
    789
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    240
    792
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    202
    791
    media_image27.png
    Greyscale

808 does not claim two or more reactors disposed in parallel, two or more evaporators disposed in parallel being coupled respectively to the two or more parallel reactors, two or more distillation columns disposed in parallel and coupled respectively to the two or more parallel evaporators, wherein an acetic acid production volume is increased or decreased by increasing or decreasing the number of reactors in operation, of the two or more parallel reactors, the conditions (i) to (vii) in claim 1, the conditions (i) to (vii) in claim 1 being met between before and after switchover to increase or decrease in number of reactors in operation, wherein a liquid volume in the evaporator is 1 to 100 parts by volume per 100 parts by volume of the total liquid volume in the parallel reactors, wherein a liquid volume in the decanter is 1 to 100 parts by volume per 100 parts by volume of the total liquid volume in the parallel reactors. the conditions (viii) to (x) in claim 9, wherein a variation in acetic acid space time yield in the carbonylation step is held within ±40% when acetic acid production volume is reduced down to a range of from 30 to 90%, wherein the acetic acid production volume is reduced by decreasing the number of reactors in operation.
However, the above deficiencies were met by the above argued combinational teachings of 576, 179, Chemspeed and 491, which are incorporated herein by reference.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.

Claims 1-4 and 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 of copending Application No. ‘675 (16/482,675) in view of ‘576 (USPGPub 2016/0137576), ‘179 (USPGPub 2008/0021179, Published 01-2008), ‘491 (USPGPub 2013/0184491, Published 07-2013) and Chemspeed (pages 1-6, Published 08-2017).
	
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 675 claims the following.


    PNG
    media_image28.png
    217
    643
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    131
    632
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    106
    631
    media_image30.png
    Greyscale


675 does not claim a liquid-liquid separation, two or more reactors disposed in parallel, two or more evaporators disposed in parallel being coupled respectively to the two or more parallel reactors, two or more distillation columns disposed in parallel and coupled respectively to the two or more parallel evaporators, wherein an acetic acid production volume is increased or decreased by increasing or decreasing the number of reactors in operation, of the two or more parallel reactors, the conditions (i) to (vii) in claim 1, the conditions (i) to (vii) in claim 1 being met between before and after switchover to increase or decrease in number of reactors in operation, wherein a liquid volume in the evaporator is 1 to 100 parts by volume per 100 parts by volume of the total liquid volume in the parallel reactors, wherein a liquid volume in the decanter is 1 to 100 parts by volume per 100 parts by volume of the total liquid volume in the parallel reactors. the conditions (viii) to (x) in claim 9, wherein a variation in acetic acid space time yield in the carbonylation step is held within ±40% when acetic acid production volume is reduced down to a range of from 30 to 90%, wherein the acetic acid production volume is reduced by decreasing the number of reactors in operation.
However, the above deficiencies were met by the above argued combinational teachings of 576, 179, Chemspeed and 491, which are incorporated herein by reference.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.

Claims 1-4 and 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 7, 11 and 14 of copending Application No. ‘667 (16/334,667) in view of ‘576 (USPGPub 2016/0137576), ‘179 (USPGPub 2008/0021179, Published 01-2008), ‘491 (USPGPub 2013/0184491, Published 07-2013) and Chemspeed (pages 1-6, Published 08-2017).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 667 claims the following.

    PNG
    media_image31.png
    133
    788
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    124
    788
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    131
    794
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    272
    789
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    131
    792
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    174
    783
    media_image36.png
    Greyscale



    PNG
    media_image37.png
    63
    751
    media_image37.png
    Greyscale

667 does not claim a liquid-liquid separation, two or more reactors disposed in parallel, two or more evaporators disposed in parallel being coupled respectively to the two or more parallel reactors, two or more distillation columns disposed in parallel and coupled respectively to the two or more parallel evaporators, wherein an acetic acid production volume is increased or decreased by increasing or decreasing the number of reactors in operation, of the two or more parallel reactors, the conditions (i) to (vii) in claim 5, the conditions (i) to (vii) in claim 1 being met between before and after switchover to increase or decrease in number of reactors in operation, wherein a liquid volume in the evaporator is 1 to 100 parts by volume per 100 parts by volume of the total liquid volume in the parallel reactors, wherein a liquid volume in the decanter is 1 to 100 parts by volume per 100 parts by volume of the total liquid volume in the parallel reactors. the conditions (viii) to (x) in claim 9, wherein a variation in acetic acid space time yield in the carbonylation step is held within ±40% when acetic acid production volume is reduced down to a range of from 30 to 90%, wherein the acetic acid production volume is reduced by decreasing the number of reactors in operation.
However, the above deficiencies were met by the above argued combinational teachings of 576, 179, Chemspeed and 491, which are incorporated herein by reference.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.

Claims 1-4 and 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. ‘659 (16/334,659) in view of ‘576 (USPGPub 2016/0137576), ‘179 (USPGPub 2008/0021179, Published 01-2008), ‘491 (USPGPub 2013/0184491, Published 07-2013) and Chemspeed (pages 1-6, Published 08-2017).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 659 claims the following.

    PNG
    media_image38.png
    124
    622
    media_image38.png
    Greyscale


    PNG
    media_image39.png
    128
    611
    media_image39.png
    Greyscale


    PNG
    media_image40.png
    187
    640
    media_image40.png
    Greyscale


659 does not claim two or more reactors disposed in parallel, two or more evaporators disposed in parallel being coupled respectively to the two or more parallel reactors, two or more distillation columns disposed in parallel and coupled respectively to the two or more parallel evaporators, wherein an acetic acid production volume is increased or decreased by increasing or decreasing the number of reactors in operation, of the two or more parallel reactors, the conditions (i) to (vii) in claim 1, the conditions (i) to (vii) in claim 5 being met between before and after switchover to increase or decrease in number of reactors in operation, wherein a liquid volume in the evaporator is 1 to 100 parts by volume per 100 parts by volume of the total liquid volume in the parallel reactors, wherein a liquid volume in the decanter is 1 to 100 parts by volume per 100 parts by volume of the total liquid volume in the parallel reactors. the conditions (viii) to (x) in claim 9, wherein a variation in acetic acid space time yield in the carbonylation step is held within ±40% when acetic acid production volume is reduced down to a range of from 30 to 90%, wherein the acetic acid production volume is reduced by decreasing the number of reactors in operation.
However, the above deficiencies were met by the above argued combinational teachings of 576, 179, Chemspeed and 491, which are incorporated herein by reference.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.

Claims 1-4 and 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. ‘654 (16/334,654) in view of ‘576 (USPGPub 2016/0137576), ‘179 (USPGPub 2008/0021179, Published 01-2008), ‘491 (USPGPub 2013/0184491, Published 07-2013) and Chemspeed (pages 1-6, Published 08-2017).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 654 claims the following.

    PNG
    media_image41.png
    136
    636
    media_image41.png
    Greyscale


    PNG
    media_image42.png
    133
    636
    media_image42.png
    Greyscale


    PNG
    media_image43.png
    112
    644
    media_image43.png
    Greyscale

654 does not claim two or more reactors disposed in parallel, two or more evaporators disposed in parallel being coupled respectively to the two or more parallel reactors, two or more distillation columns disposed in parallel and coupled respectively to the two or more parallel evaporators, wherein an acetic acid production volume is increased or decreased by increasing or decreasing the number of reactors in operation, of the two or more parallel reactors, the conditions (i) to (vii) in claim 1, the conditions (i) to (vii) in claim 1 being met between before and after switchover to increase or decrease in number of reactors in operation, wherein a liquid volume in the evaporator is 1 to 100 parts by volume per 100 parts by volume of the total liquid volume in the parallel reactors, wherein a liquid volume in the decanter is 1 to 100 parts by volume per 100 parts by volume of the total liquid volume in the parallel reactors. the conditions (viii) to (x) in claim 9, wherein a variation in acetic acid space time yield in the carbonylation step is held within ±40% when acetic acid production volume is reduced down to a range of from 30 to 90%, wherein the acetic acid production volume is reduced by decreasing the number of reactors in operation.
However, the above deficiencies were met by the above argued combinational teachings of 576, 179, Chemspeed and 491, which are incorporated herein by reference.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.
Claims 1-4 and 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. ‘642 (16/334,642) in view of ‘576 (USPGPub 2016/0137576), ‘179 (USPGPub 2008/0021179, Published 01-2008), ‘491 (USPGPub 2013/0184491, Published 07-2013) and Chemspeed (pages 1-6, Published 08-2017).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 642 claims the following.


    PNG
    media_image44.png
    164
    652
    media_image44.png
    Greyscale


    PNG
    media_image45.png
    583
    794
    media_image45.png
    Greyscale



    PNG
    media_image46.png
    238
    803
    media_image46.png
    Greyscale


    PNG
    media_image47.png
    347
    807
    media_image47.png
    Greyscale


    PNG
    media_image48.png
    100
    804
    media_image48.png
    Greyscale


    PNG
    media_image49.png
    172
    791
    media_image49.png
    Greyscale


    PNG
    media_image50.png
    157
    780
    media_image50.png
    Greyscale

642 does not claim the liquid-liquid separation, two or more reactors disposed in parallel, two or more evaporators disposed in parallel being coupled respectively to the two or more parallel reactors, two or more distillation columns disposed in parallel and coupled respectively to the two or more parallel evaporators, wherein an acetic acid production volume is increased or decreased by increasing or decreasing the number of reactors in operation, of the two or more parallel reactors, the conditions (i) to (vii) in claim 1, the conditions (i) to (vii) in claim 1 being met between before and after switchover to increase or decrease in number of reactors in operation, wherein a liquid volume in the evaporator is 1 to 100 parts by volume per 100 parts by volume of the total liquid volume in the parallel reactors, wherein a liquid volume in the decanter is 1 to 100 parts by volume per 100 parts by volume of the total liquid volume in the parallel reactors. the conditions (viii) to (x) in claim 9, wherein a variation in acetic acid space time yield in the carbonylation step is held within ±40% when acetic acid production volume is reduced down to a range of from 30 to 90%, wherein the acetic acid production volume is reduced by decreasing the number of reactors in operation.
However, the above deficiencies were met by the above argued combinational teachings of 576, 179, Chemspeed and 491, which are incorporated herein by reference.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.
Claims 1-4 and 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. ‘535 (16/265,535, issue Notification 04/08/2020) in view of ‘576 (USPGPub 2016/0137576), ‘179 (USPGPub 2008/0021179, Published 01-2008), ‘491 (USPGPub 2013/0184491, Published 07-2013) and Chemspeed (pages 1-6, Published 08-2017).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 535 claims the following.

    PNG
    media_image51.png
    109
    643
    media_image51.png
    Greyscale


    PNG
    media_image52.png
    105
    645
    media_image52.png
    Greyscale


    PNG
    media_image53.png
    129
    645
    media_image53.png
    Greyscale


    PNG
    media_image54.png
    266
    797
    media_image54.png
    Greyscale


    PNG
    media_image55.png
    105
    801
    media_image55.png
    Greyscale

535 does not claim the liquid-liquid separation, two or more reactors disposed in parallel, two or more evaporators disposed in parallel being coupled respectively to the two or more parallel reactors, two or more distillation columns disposed in parallel and coupled respectively to the two or more parallel evaporators, wherein an acetic acid production volume is increased or decreased by increasing or decreasing the number of reactors in operation, of the two or more parallel reactors, the conditions (i) to (vii) in claim 1, the conditions (i) to (vii) in claim 1 being met between before and after switchover to increase or decrease in number of reactors in operation, wherein a liquid volume in the evaporator is 1 to 100 parts by volume per 100 parts by volume of the total liquid volume in the parallel reactors, wherein a liquid volume in the decanter is 1 to 100 parts by volume per 100 parts by volume of the total liquid volume in the parallel reactors. the conditions (viii) to (x) in claim 9, wherein a variation in acetic acid space time yield in the carbonylation step is held within ±40% when acetic acid production volume is reduced down to a range of from 30 to 90%, wherein the acetic acid production volume is reduced by decreasing the number of reactors in operation.
However, the above deficiencies were met by the above argued combinational teachings of 576, 179, Chemspeed and 491, which are incorporated herein by reference.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.

Claims 1-4 and 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 of copending Application No. ‘595 (16/193,595 issue date 05/06/2020) in view of ‘576 (USPGPub 2016/0137576), ‘179 (USPGPub 2008/0021179, Published 01-2008), ‘491 (USPGPub 2013/0184491, Published 07-2013) and Chemspeed (pages 1-6, Published 08-2017).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 595 claims the following.

    PNG
    media_image56.png
    104
    591
    media_image56.png
    Greyscale


    PNG
    media_image57.png
    205
    581
    media_image57.png
    Greyscale

595 does not claim the liquid-liquid separation, two or more reactors disposed in parallel, two or more evaporators disposed in parallel being coupled respectively to the two or more parallel reactors, two or more distillation columns disposed in parallel and coupled respectively to the two or more parallel evaporators, wherein an acetic acid production volume is increased or decreased by increasing or decreasing the number of reactors in operation, of the two or more parallel reactors, the conditions (i) to (vii) in claim 1, the conditions (i) to (vii) in claim 1 being met between before and after switchover to increase or decrease in number of reactors in operation, wherein a liquid volume in the evaporator is 1 to 100 parts by volume per 100 parts by volume of the total liquid volume in the parallel reactors, wherein a liquid volume in the decanter is 1 to 100 parts by volume per 100 parts by volume of the total liquid volume in the parallel reactors. the conditions (viii) to (x) in claim 9, wherein a variation in acetic acid space time yield in the carbonylation step is held within ±40% when acetic acid production volume is reduced down to a range of from 30 to 90%, wherein the acetic acid production volume is reduced by decreasing the number of reactors in operation.
However, the above deficiencies were met by the above argued combinational teachings of 576, 179, Chemspeed and 491, which are incorporated herein by reference.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. 
Examiner’s response:
The applicant has not pointed to specific deficiencies in the individual rejections. Therefore, the rejections are maintained.

Conclusion
Claims 1-4 and 6-10 are rejected. No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/BRANDON J FETTEROLF/           Supervisory Patent Examiner, Art Unit 1622